Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 1 of 11 PageID #:3485




                       EXHIBIT C
 Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 2 of 11 PageID #:3486
          City and County of                          Department of Public Health
          San Francisco                                Order of the Health Officer


                ORDER OF THE HEALTH OFFICER No. C19-07

              ORDER OF THE HEALTH OFFICER
   OF THE CITY AND COUNTY OF SAN FRANCISCO DIRECTING
ALL INDIVIDUALS LIVING IN THE COUNTY TO SHELTER AT THEIR
   PLACE OF RESIDENCE EXCEPT THAT THEY MAY LEAVE TO
    PROVIDE OR RECEIVE CERTAIN ESSENTIAL SERVICES OR
  ENGAGE IN CERTAIN ESSENTIAL ACTIVITIES AND WORK FOR
ESSENTIAL BUSINESS AND GOVERNMENT SERVICES; EXEMPTING
    INDIVIDUALS EXPERIENCING HOMELESSNESS FROM THE
SHELTER IN PLACE ORDER BUT URGING THEM TO FIND SHELTER
 AND GOVERNMENT AGENCIES TO PROVIDE IT; DIRECTING ALL
  BUSINESSES AND GOVERNMENTAL AGENCIES TO CEASE NON-
   ESSENTIAL OPERATIONS AT PHYSICAL LOCATIONS IN THE
 COUNTY; PROHIBITING ALL NON-ESSENTIAL GATHERINGS OF
 ANY NUMBER OF INDIVIDUALS; AND ORDERING CESSATION OF
                ALL NON-ESSENTIAL TRAVEL

                                  (SHELTER IN PLACE)
                              DATE OF ORDER: March 16, 2020


Please read this Order carefully. Violation of or failure to comply with this Order is a
misdemeanor punishable by fine, imprisonment, or both. (California Health and Safety
Code § 120295, et seq.; California Penal Code §§ 69, 148(a)(1); San Francisco
Administrative Code section 7.17(b).)

       Summary: The virus that causes Coronavirus 2019 Disease (“COVID-19”) is easily
       transmitted, especially in group settings, and it is essential that the spread of the virus be
       slowed to protect the ability of public and private health care providers to handle the
       influx of new patients and safeguard public health and safety. Because of the risk of the
       rapid spread of the virus, and the need to protect all members of the community and the
       Bay Area region, especially including our members most vulnerable to the virus and also
       health care providers, this Order requires all individuals anywhere in San Francisco to
       shelter in place—that is, stay at home—except for certain essential activities and work to
       provide essential business and government services or perform essential public
       infrastructure construction, including housing. This order begins at 12:01 a.m. on March
       17, 2020 and will continue for three weeks through April 7, 2020, subject to the limited
       exceptions and under the terms and conditions more particularly set forth below.

       Gatherings of individuals outside the home are generally prohibited, with certain
       exceptions for essential activities or essential travel or to perform work for essential
       businesses and government agencies or perform essential infrastructure work. Consistent

                                                  1
 Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 3 of 11 PageID #:3487
         City and County of                         Department of Public Health
         San Francisco                               Order of the Health Officer
               ORDER OF THE HEALTH OFFICER No. C19-07


      with the directive issued by Governor Gavin Newsom on March 15, 2020, all bars and
      nightclubs are ordered closed. Restaurants and cafes—regardless of their seating
      capacity—that serve food are ordered closed except solely for takeout and delivery
      service. Additionally, all gyms and recreation facilities are ordered closed. Homeless
      individuals are not subject to the shelter in place order but are strongly urged to find
      shelter and government agencies are urged to take steps needed to provide shelter for
      those individuals.

      Under any of the limited circumstances in which individuals are allowed to interact in
      person outside their residence, the Health Officer orders individuals to abide by the
      following requirements: (i) maintain at least six feet from other individuals, wash hands
      with soap and water for at least 20 seconds as frequently as possible or using hand
      sanitizer, cover coughs or sneezes, and not shake hands; (ii) for people with medical
      conditions, regardless of age, that put them at higher risk of serious complications should
      they get COVID-19, and other than health care workers and other essential providers,
      avoid leaving their homes to the extent possible; and (iii) for employers in San Francisco
      that do not provide essential businesses or government services, take all steps necessary
      for employees to work remotely from home to the extent possible. These requirements
      build on the California Department of Public Health and United States Centers for
      Disease Control and Prevention guidelines issued March 11, 2020, extended as necessary
      to address the health emergency affecting the Bay Area region. No individual who is sick
      may go to the workplace or be outside the home except as necessary to seek or receive
      medical care in accordance with guidance from public health officials. The Health
      Officer may revise this Order as the situation evolves, and facilities must stay updated by
      checking the City Administrator’s website (sfgsa.org) regularly.

      This Order revokes and replaces Order Number C19-05b, issued March 13, 2020, and
      C19-02, issued March 7, 2020. Those orders are no longer in effect as of the effective
      date and time of this Order. This Order does not revoke Order Numbers C19-01b, C19-
      03, C19-04, or C19-06.


UNDER THE AUTHORITY OF CALIFORNIA HEALTH AND SAFETY CODE
SECTIONS 101040, 101085, AND 120175, THE HEALTH OFFICER OF THE CITY AND
COUNTY OF SAN FRANCISCO (“HEALTH OFFICER”) ORDERS:

  1. The intent of this Order is to ensure that the maximum number of people self-isolate
     in their places of residence to the maximum extent feasible, while enabling essential
     services to continue, to slow the spread of COVID-19 to the maximum extent
     possible. When people need to leave their places of residence, whether to obtain or
     perform vital services, or to otherwise facilitate authorized activities necessary for
     continuity of social and commercial life, they should at all times reasonably possible
     comply with Social Distancing Requirements as defined in Section 10 below. All
     provisions of this Order should be interpreted to effectuate this intent. Failure to


                                                2
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 4 of 11 PageID #:3488
        City and County of                        Department of Public Health
        San Francisco                              Order of the Health Officer
              ORDER OF THE HEALTH OFFICER No. C19-07


     comply with any of the provisions of this Order constitutes an imminent threat and
     creates an immediate menace to public health.

 2. All individuals currently living within the City and County of San Francisco (the
    “County”) are ordered to shelter at their place of residence. To the extent
    individuals are using shared or outdoor spaces, they must at all times as reasonably
    possible maintain social distancing of at least six feet from any other person when
    they are outside their residence. All persons may leave their residences only for
    Essential Activities, Essential Governmental Functions, or to operate Essential
    Businesses, all as defined in Section 10. Individuals experiencing homelessness are
    exempt from this Section, but are strongly urged to obtain shelter, and
    governmental and other entities are strongly urged to make such shelter available as
    soon as possible and to the maximum extent practicable (and to use COVID-19 risk
    mitigation practices in their operation).

 3. All businesses with a facility in the County, except Essential Businesses as defined
    below in Section 10, are required to cease all activities at facilities located within the
    County except Minimum Basic Operations, as defined in Section 10. For clarity,
    businesses may also continue operations consisting exclusively of employees or
    contractors performing activities at their own residences (i.e., working from home).
    All Essential Businesses are strongly encouraged to remain open. To the greatest
    extent feasible, Essential Businesses shall comply with Social Distancing
    Requirements as defined in Section 10 below, including by maintaining six-foot
    social distancing for both employees and members of the public, including, but not
    limited to, when any customers are standing in line.

 4. All public and private gatherings of any number of people occurring outside a single
    household or living unit are prohibited, except for the limited purposes as expressly
    permitted in Section 10. Nothing in this Order prohibits the gathering of members
    of a household or living unit.

 5. All travel, including, but not limited to, travel on foot, bicycle, scooter, motorcycle,
    automobile, or public transit, except Essential Travel and Essential Activities as
    defined below in Section 10, is prohibited. People must use public transit only for
    purposes of performing Essential Activities or to travel to and from work to operate
    Essential Businesses or maintain Essential Governmental Functions. People riding
    on public transit must comply with Social Distancing Requirements as defined in
    Section 10 below, to the greatest extent feasible. This Order allows travel into or out
    of the County to perform Essential Activities, operate Essential Businesses, or
    maintain Essential Governmental Functions.

 6. This Order is issued based on evidence of increasing occurrence of COVID-19
    within the County and throughout the Bay Area, scientific evidence and best
    practices regarding the most effective approaches to slow the transmission of
    communicable diseases generally and COVID-19 specifically, and evidence that the

                                              3
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 5 of 11 PageID #:3489
        City and County of                      Department of Public Health
        San Francisco                            Order of the Health Officer
             ORDER OF THE HEALTH OFFICER No. C19-07


     age, condition, and health of a significant portion of the population of the County
     places it at risk for serious health complications, including death, from COVID-19.
     Due to the outbreak of the COVID-19 virus in the general public, which is now a
     pandemic according to the World Health Organization, there is a public health
     emergency throughout the County. Making the problem worse, some individuals
     who contract the COVID-19 virus have no symptoms or have mild symptoms, which
     means they may not be aware they carry the virus. Because even people without
     symptoms can transmit the disease, and because evidence shows the disease is easily
     spread, gatherings can result in preventable transmission of the virus. The scientific
     evidence shows that at this stage of the emergency, it is essential to slow virus
     transmission as much as possible to protect the most vulnerable and to prevent the
     health care system from being overwhelmed. One proven way to slow the
     transmission is to limit interactions among people to the greatest extent practicable.
     By reducing the spread of the COVID-19 virus, this Order helps preserve critical
     and limited healthcare capacity in the County.

 7. This Order also is issued in light of the existence of 37 cases of COVID-19 in the
    County, as well as at least 258 confirmed cases and at least three deaths in
    neighboring Bay Area counties, as of 10:00 a.m. on Sunday, March 16, 2020,
    including a significant and increasing number of suspected cases of community
    transmission and likely further significant increases in transmission. Widespread
    testing for COVID-19 is not yet available but is expected to increase in the coming
    days. This Order is necessary to slow the rate of spread and the Health Officer will
    re-evaluate it as further data becomes available.

 8. This Order is issued in accordance with, and incorporates by reference, the
    March 4, 2020 Proclamation of a State of Emergency issued by Governor Gavin
    Newsom, the February 25, 2020 Proclamation by the Mayor Declaring the Existence
    of a Local Emergency issued by Mayor London Breed, as supplemented on March
    11, 2020, the March 6, 2020 Declaration of Local Health Emergency Regarding
    Novel Coronavirus 2019 (COVID-19) issued by the Health Officer, and guidance
    issued by the California Department of Public Health, as each of them have been
    and may be supplemented.

 9. This Order is also issued in accordance with, and incorporates by reference the
    March 12, 2020 Executive Order (Executive Order N-25-20) issued by Governor
    Gavin Newsom. Executive Order N-25- 20 expressly orders that “[a]ll residents are
    to heed any orders and guidance of state and local public health officials, including
    but not limited to the imposition of social distancing measures, to control the spread
    of COVID-19.” This Order is also based on statements by Governor Newsom
    during a press conference on March 15, 2020, indicating the guidance of the State of
    California that all nightclubs, bars, wineries, and brewpubs close and that persons
    65 years old and older isolate at home.



                                            4
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 6 of 11 PageID #:3490
        City and County of                      Department of Public Health
        San Francisco                            Order of the Health Officer
             ORDER OF THE HEALTH OFFICER No. C19-07


 10. Definitions and Exemptions.

        a. For purposes of this Order, individuals may leave their residence only to
           perform any of the following “Essential Activities.” But people at high risk
           of severe illness from COVID-19 and people who are sick are urged to stay in
           their residence to the extent possible except as necessary to seek medical
           care.

               i. To engage in activities or perform tasks essential to their health and
                  safety, or to the health and safety of their family or household
                  members (including, but not limited to, pets), such as, by way of
                  example only and without limitation, obtaining medical supplies or
                  medication, visiting a health care professional, or obtaining supplies
                  they need to work from home.

              ii. To obtain necessary services or supplies for themselves and their
                  family or household members, or to deliver those services or supplies
                  to others, such as, by way of example only and without limitation,
                  canned food, dry goods, fresh fruits and vegetables, pet supply, fresh
                  meats, fish, and poultry, and any other household consumer products,
                  and products necessary to maintain the safety, sanitation, and
                  essential operation of residences.

              iii. To engage in outdoor activity, provided the individuals comply with
                   Social Distancing Requirements as defined in this Section, such as, by
                   way of example and without limitation, walking, hiking, or running.

              iv. To perform work providing essential products and services at an
                  Essential Business or to otherwise carry out activities specifically
                  permitted in this Order, including Minimum Basic Operations.

              v. To care for a family member or pet in another household.

        b. For purposes of this Order, individuals may leave their residence to work for
           or obtain services at any “Healthcare Operations” including hospitals,
           clinics, dentists, pharmacies, pharmaceutical and biotechnology companies,
           other healthcare facilities, healthcare suppliers, home healthcare services
           providers, mental health providers, or any related and/or ancillary
           healthcare services. “Healthcare Operations” also includes veterinary care
           and all healthcare services provided to animals. This exemption shall be
           construed broadly to avoid any impacts to the delivery of healthcare, broadly
           defined. “Healthcare Operations” does not include fitness and exercise gyms
           and similar facilities.



                                            5
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 7 of 11 PageID #:3491
        City and County of                      Department of Public Health
        San Francisco                            Order of the Health Officer
             ORDER OF THE HEALTH OFFICER No. C19-07


        c. For purposes of this Order, individuals may leave their residence to provide
           any services or perform any work necessary to the operations and
           maintenance of “Essential Infrastructure,” including, but not limited to,
           public works construction, construction of housing (in particular affordable
           housing or housing for individuals experiencing homelessness), airport
           operations, water, sewer, gas, electrical, oil refining, roads and highways,
           public transportation, solid waste collection and removal, internet, and
           telecommunications systems (including the provision of essential global,
           national, and local infrastructure for computing services, business
           infrastructure, communications, and web-based services), provided that they
           carry out those services or that work in compliance with Social Distancing
           Requirements as defined this Section, to the extent possible.

        d. For purposes of this Order, all first responders, emergency management
           personnel, emergency dispatchers, court personnel, and law enforcement
           personnel, and others working for or to support Essential Businesses are
           categorically exempt from this Order. Further, nothing in this Order shall
           prohibit any individual from performing or accessing “Essential
           Governmental Functions.” Essential Government Functions means all
           services needed to ensure the continuing operation of the government
           agencies and provide for the health, safety and welfare of the public. All
           Essential Governmental Functions shall be performed in compliance with
           Social Distancing Requirements as defined this Section, to the extent possible.

        e. For the purposes of this Order, covered businesses include any for-profit,
           non-profit, or educational entities, regardless of the nature of the service, the
           function they perform, or its corporate or entity structure.

        f. For the purposes of this Order, “Essential Businesses” means:

               i. Healthcare Operations and Essential Infrastructure;

               ii. Grocery stores, certified farmers’ markets, farm and produce stands,
                   supermarkets, food banks, convenience stores, and other
                   establishments engaged in the retail sale of canned food, dry goods,
                   fresh fruits and vegetables, pet supply, fresh meats, fish, and poultry,
                   and any other household consumer products (such as cleaning and
                   personal care products). This includes stores that sell groceries and
                   also sell other non-grocery products, and products necessary to
                   maintaining the safety, sanitation, and essential operation of
                   residences;

              iii. Food cultivation, including farming, livestock, and fishing;



                                            6
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 8 of 11 PageID #:3492
        City and County of                      Department of Public Health
        San Francisco                            Order of the Health Officer
            ORDER OF THE HEALTH OFFICER No. C19-07


              iv. Businesses that provide food, shelter, and social services, and other
                  necessities of life for economically disadvantaged or otherwise needy
                  individuals;

              v. Newspapers, television, radio, and other media services;

              vi. Gas stations and auto-supply, auto-repair, and related facilities;

             vii. Banks and related financial institutions;

            viii. Hardware stores;

              ix. Plumbers, electricians, exterminators, and other service providers
                  who provide services that are necessary to maintaining the safety,
                  sanitation, and essential operation of residences, Essential Activities,
                  and Essential Businesses;

              x. Businesses providing mailing and shipping services, including post
                 office boxes;

              xi. Educational institutions—including public and private K-12 schools,
                  colleges, and universities—for purposes of facilitating distance
                  learning or performing essential functions, provided that social
                  distancing of six-feet per person is maintained to the greatest extent
                  possible;

             xii. Laundromats, dry cleaners, and laundry service providers;

            xiii. Restaurants and other facilities that prepare and serve food, but only
                  for delivery or carry out. Schools and other entities that typically
                  provide free food services to students or members of the public may
                  continue to do so under this Order on the condition that the food is
                  provided to students or members of the public on a pick-up and take-
                  away basis only. Schools and other entities that provide food services
                  under this exemption shall not permit the food to be eaten at the site
                  where it is provided, or at any other gathering site;

            xiv. Businesses that supply products needed for people to work from
                 home;

             xv. Businesses that supply other essential businesses with the support or
                 supplies necessary to operate;




                                            7
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 9 of 11 PageID #:3493
        City and County of                      Department of Public Health
        San Francisco                            Order of the Health Officer
             ORDER OF THE HEALTH OFFICER No. C19-07


             xvi. Businesses that ship or deliver groceries, food, goods or services
                  directly to residences;

            xvii. Airlines, taxis, and other private transportation providers providing
                  transportation services necessary for Essential Activities and other
                  purposes expressly authorized in this Order;

           xviii. Home-based care for seniors, adults, or children;

             xix. Residential facilities and shelters for seniors, adults, and children;

             xx. Professional services, such as legal or accounting services, when
                 necessary to assist in compliance with legally mandated activities;

             xxi. Childcare facilities providing services that enable employees
                  exempted in this Order to work as permitted. To the extent possible,
                  childcare facilities must operate under the following mandatory
                  conditions:

                      1. Childcare must be carried out in stable groups of 12 or fewer
                         (“stable” means that the same 12 or fewer children are in the
                         same group each day).

                      2. Children shall not change from one group to another.

                      3. If more than one group of children is cared for at one facility,
                         each group shall be in a separate room. Groups shall not mix
                         with each other.

                      4. Childcare providers shall remain solely with one group of
                         children.

        g. For the purposes of this Order, “Minimum Basic Operations” include the
           following, provided that employees comply with Social Distancing
           Requirements as defined this Section, to the extent possible, while carrying
           out such operations:

               i. The minimum necessary activities to maintain the value of the
                  business’s inventory, ensure security, process payroll and employee
                  benefits, or for related functions.

              ii. The minimum necessary activities to facilitate employees of the
                  business being able to continue to work remotely from their
                  residences.


                                            8
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 10 of 11 PageID #:3494
         City and County of                      Department of Public Health
         San Francisco                            Order of the Health Officer
              ORDER OF THE HEALTH OFFICER No. C19-07


         h. For the purposes of this Order, “Essential Travel” includes travel for any of
            the following purposes. Individuals engaged in any Essential Travel must
            comply with all Social Distancing Requirements as defined in this Section.

                i. Any travel related to the provision of or access to Essential Activities,
                   Essential Governmental Functions, Essential Businesses, or Minimum
                   Basic Operations.

                ii. Travel to care for elderly, minors, dependents, persons with
                    disabilities, or other vulnerable persons.

               iii. Travel to or from educational institutions for purposes of receiving
                    materials for distance learning, for receiving meals, and any other
                    related services.

               iv. Travel to return to a place of residence from outside the jurisdiction.

                v. Travel required by law enforcement or court order.

               vi. Travel required for non-residents to return to their place of residence
                   outside the County. Individuals are strongly encouraged to verify
                   that their transportation out of the County remains available and
                   functional prior to commencing such travel.

         i. For purposes of this order, residences include hotels, motels, shared rental
            units, and similar facilities.

         j. For purposes of this order Social Distancing Requirements includes
            maintaining at least six-foot social distancing from other individuals,
            washing hands with soap and water for at least twenty seconds as frequently
            as possible or using hand sanitizer, covering coughs or sneezes (into the
            sleeve or elbow, not hands), regularly cleaning high-touch surfaces, and not
            shaking hands.

  11. Pursuant to Government Code sections 26602 and 41601 and Health and Safety
      Code section 101029, the Health Officer requests that the Sheriff and the Chief of
      Police in the County ensure compliance with and enforce this Order. The violation
      of any provision of this Order constitutes an imminent threat and creates an
      immediate menace to public health.

  12. This Order shall become effective at 12:01 a.m. on March 17, 2020 and will continue
      to be in effect until 11:59 p.m. on April 7, 2020, or until it is extended, rescinded,
      superseded, or amended in writing by the Health Officer.



                                             9
Case: 1:18-cv-05369 Document #: 130-3 Filed: 05/08/20 Page 11 of 11 PageID #:3495
          City and County of                       Department of Public Health
          San Francisco                             Order of the Health Officer
               ORDER OF THE HEALTH OFFICER No. C19-07


   13. The City must promptly provide copies of this Order as follows: (1) by posting on
       the City Administrator's website (sfgsa.org) and the Department of Public Health
       website (sfdph.org); (2) by posting at City Hall, located at 1 Dr. Carlton B. Goodlett
       Pl., San Francisco, CA 94102; and (3) by providing to any member of the public
       requesting a copy. In addition, the owner, manager, or operator of any facility that
       is likely to be impacted by this Order is strongly encouraged to post a copy of this
       Order onsite and to provide a copy to any member of the public asking for a copy.

   14. If any provision of this Order or its application to any person or circumstance is
       held to be invalid, then the reminder of the Order, including the application of such
       part or provision to other persons or circumstances, shall not be affected and shall
       continue in full force and effect. To this end, the provisions of this Order a re
       severable.


IT IS SO ORDERED:




Tomas J. Aragon, M                                 Dated: March 16, 2020
Health Officer of the
City and County of San Francisco




                                              10
